Citation Nr: 9923453	
Decision Date: 08/19/99    Archive Date: 08/26/99

DOCKET NO.  95-17 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an effective date earlier than July 29, 1971 
for service connection for schizophrenia, based upon clear 
and unmistakable error in all Department of Veterans Affairs 
(VA) decisions prior to July 29, 1971, including the VA 
rating decisions of May 13, 1965, and February 15, 1967, and 
September 21, 1967.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran served on active duty from June 1964 to April 
1965.  

When this matter was last before the Board of Veterans' 
Appeals (Board) in April 1997, it was remanded to the Denver, 
Colorado, Regional Office (RO) of the Department of Veterans 
Affairs (VA), for additional development, namely to present 
the veteran with an opportunity to identify the specific VA 
decision or decisions that he claimed contained clear and 
unmistakable error, and to specify what the alleged errors 
were in the specified decisions.  Following the completion of 
the requested development, the case was returned to the Board 
and is now ready for further appellate review.  

Given the ultimate disposition of the current appeal, the 
Board is compelled to advise the veteran, his guardian, and 
his representative that to the extent that it is their desire 
to file a motion for clear and unmistakable evidence in prior 
Board decisions, their attention is directed to the recently 
finalized regulations on this matter for information 
concerning the filing requirements.  See 64 Fed. Reg. 2134-
2141 (January 13, 1999) (to be codified at 38 C.F.R. § 
20.1400 et seq. (1999)).


FINDINGS OF FACT

1.  In a May 6, 1965 rating decision, the RO denied the 
veteran's claim of service connection for schizophrenic 
reaction, paranoid type.  In a letter dated May 13, 1965, the 
RO advised the veteran of this decision and of his appellate 
rights.  The veteran did not thereafter submit a timely 
notice of disagreement with the decision.  

2.  In a rating decision letter dated February 15, 1967, the 
RO advised the veteran of his failure to submit a timely 
notice of disagreement with the May 13, 1965 rating decision, 
and his failure to submit the requisite new and material 
evidence to reopen a previously denied claim of service 
connection for a "nervous condition."  

3.  In a rating decision dated September 15, 1967, the RO 
denied service connection for schizophrenic reaction.  

4.  On July 29, 1971, a statement was received from the 
veteran requesting reconsideration of his claim for service 
connection for a psychiatric disorder.  

5.  In an October 17, 1972 decision of the Board, it was 
determined that the rating decision of May 13, 1965 was not 
clearly and unmistakably erroneous; that a new factual basis 
had not been presented that would permit the grant of service 
connection for schizophrenic reaction; but that service 
connection for schizophrenic reaction would be allowed 
administratively on the basis of a difference of opinion; and 
that July 29, 1971 would be accepted as the date of 
application to reopen the claim after final adjudication.  


CONCLUSION OF LAW

An effective date earlier than July 29, 1971, for the award 
of service connection for a psychiatric disorder, to include 
schizophrenia, is not warranted based upon the assertion of 
clear and unmistakable error in RO rating decisions prior to 
that date.  38 U.S.C.A. § 7104(a) (West 1991); 38 C.F.R. § 
20.1104 (1998); Wright v. Brown, 9 Vet. App. 300 (1996).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran essentially contends that he should have been 
paid compensation for his service-connected schizophrenia 
from the date of his separation from service in April 1965.  
The veteran states that due to his severe psychotic state 
between the years of 1965 and 1971, he was unaware of the 
process or specific time frame in which to appeal a VA 
decision. 

Pursuant to the April 1997 Board remand, the veteran was 
presented with an opportunity to identify the specific VA 
decision or decisions that he claimed contained clear and 
unmistakable error, and to specify what the alleged errors 
were in the specified decisions.  In response to that 
request, the veteran and his representative took specific 
exception to the May 1965 rating decision, and all rating 
decisions prior to July 29, 1971.  

Factual Background

In a May 6, 1965 rating decision, the RO denied the veteran's 
claim of service connection for schizophrenic reaction, 
paranoid type.  In a letter dated May 13, 1965, the RO 
advised the veteran of this decision and of his appellate 
rights.  The veteran did not thereafter submit a timely 
notice of disagreement with the decision and it became final.  

In a rating decision letter dated February 15, 1967, the RO 
advised the veteran of his failure to submit a timely notice 
of disagreement with the May 13, 1965 rating decision, and 
his failure to submit the requisite new and material evidence 
to reopen a previously denied claim of service connection for 
a "nervous condition."  

In a rating decision dated September 15, 1967, the RO denied 
service connection for schizophrenic reaction.  

On July 29, 1971, a statement was received from the veteran 
requesting reconsideration of his claim for service 
connection for a psychiatric disorder.  The RO denial of that 
claim was subsequently perfected for appeal to the Board.  

In an October 17, 1972 decision of the Board, it was 
determined that the rating decision of May 13, 1965 was not 
clearly and unmistakably erroneous; that a new factual basis 
had not been presented that would permit the grant of service 
connection for schizophrenic reaction; but that service 
connection for schizophrenic reaction would be allowed 
administratively on the basis of a difference of opinion; and 
that July 29, 1971 would be "accepted as the date of 
application to reopen the claim after final adjudication, 
within the meaning of the laws and regulations governing the 
effective date of awards.  38 U.S.C.A. § 3010(a); 38 C.F.R. 
§ 3.400(h)(2)."

In a November 16, 1972 rating decision, a 70 percent 
evaluation was assigned for schizophrenic reaction, paranoid 
type, effective from July 29, 1971.  

In an August 1973 rating decision, a 100 percent evaluation 
was assigned for schizophrenic reaction, paranoid type, 
effective from February 16, 1973.  

Analysis

The May 13, 1965, February 15, 1967, and September 21, 1967 
RO rating decisions which denied entitlement to service 
connection for a psychiatric disorder were subsumed in the 
subsequent October 1972 Board decision.  38 U.S.C.A. § 
7104(a); 38 C.F.R. § 20.1104.  

The Court of Appeals for Veterans Claims (the Court) has held 
that clear and unmistakable error review of RO decisions 
subsumed into a Board decision does not exist as a matter of 
law.  Wright v. Brown, 9 Vet. App. 300 (1996).  Therefore, 
the current appeal must fail.

The appellant's contention that all rating decisions prior to 
July 29, 1971, should be reversed in order to warrant an 
earlier effective date for the grant of service connection 
for a psychiatric disorder thus lacks merit under the law.


ORDER

Entitlement to an effective date prior to July 29, 1971, for 
a grant of service connection for a schizophrenia, on the 
basis of the assertion of clear and unmistakable error in all 
VA decisions prior to that date, is denied.




		
	Robert E. Sullivan
	Member, Board of Veterans' Appeals



 

